UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6253



GEORGE LUTHER COOK, III,

                                              Plaintiff - Appellant,

          versus


J. KEELING, Former Assistant Warden-Programs;
MS. MCWATERS, Head Nurse/Hospital Administra-
tor, Indian Creek Correctional Center; DOCTOR
IBARRA, Chief Doctor, Indian Creek Correction-
al Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CA-97-1008-2)


Submitted:   July 22, 1998                 Decided:   August 6, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Luther Cook, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Luther Cook, III, appeals the district court’s order

dismissing his action under 42 U.S.C.A. § 1983 (West Supp. 1998)

for Cook’s failure to pay a partial filing fee. See 28 U.S.C.A.

§ 1915(b)(1) (West Supp. 1998). We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Cook v. Keeling,

No. CA-97-1008-2 (E.D. Va. Jan 26, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2